Title: From John Adams to Edmund Jenings, 30 August 1782
From: Adams, John
To: Jenings, Edmund




Aug. 30. 1782

Sir

The inclosed Copies will shew you, the State of Matters. Besides these I have a Letter of Credence to their H. M. which has been presented accepted and recorded, long since; this Letter of Credence is as Minister Plenipotentiary. I have also recd another Commission for other Purposes not yet public. But Mr L. is named in none but that for borrowing Money, but so named in that that he can do nothing, without his original Commission or a new one, as you See.
The Captivity of our Friend together with certain Intrigues of Passy Seems to have induced Congress to alter their Plan, by sending me full Powers to this Republick and by changing the Commission for Peace, by putting Mrs Lawrens, F. and J. and J with me into that.
Thus you See that it is impossible for Mr L. without a new Commission to do the least Thing in this Republick, even in the affair of borrowing Money, and I am under a Necessity of remaining here to finish the Treaties &c untill relieved by Congress. Will you be So good as to transmit these Copies, to Mr. L.—They will go Safer under your Cover, than mine.
I thank you for another Slip. The only Way to oblige Shelburne to do his Duty or to retire is to familiarise the People to certain Strange Names Faces and Facts as you observe. I Should think Fox and Burke Men of sufficient Experience to know the Influence of the publick Papers which form the publick opinion. Yet they have never Supported any one Paper. Nor did the late opposition as I could ever learn, ever support one. It is no great matter whether what is Said is well Said or not, provided the Nation is made to talk and think of what is right. Hold up the Object continually, in various Light and they will in time see the right Side. But the well disposed Party in England, if there is one, have constantly observed an opposite Conduct. They have concealed every Thing from the People, which they ought to know. Not a Paper dares use the Words “United States of America.” These Words constantly repeated would Soon frighten, Shelburne out of his feeble Entrenchments.
I am fully of your Mind that you could work to great Advantage in England at this Time. But I cant advise you to go because of the Suspicions it would excite. No American Setts his Foot on British Ground, without raising against himself, violent Jealousies, and it would put it in the Power of those who wish for nothing but Advantages right or wrong to make a use of it, which would do more harm, than you could do good by going.
The whole Story of Vaughan and Grafton, I remember very well. Pray wt is he about at Paris? Is oswald there too? If they have any Thing to say, it is wholly concealed from me. I know Fitzberberts Comn., it is to treat with the K. of Es. dear Brother the K. of France, (French King) and with the Ministers “ordinum Generalium federati Belgii, et omnium Principum et Statuum quorum interresse poterit.” Is this enough to authorize Us to treat with him? I know what my opinion wd be, if I were alone, as I was a year ago. I would put an instant End to this Negotiation, (as Stubbornly as you please) and give Fox and Burke full Scope. But Providence has prevented this by disarming me, no doubt for my good as well as that of our Country. I have one general Consolation for all present Evils. Our Country is so happily circumstanced, that all present Evils will be compensated by greater future good. Every Thing turns to the Advantage of such a Country in the End.
My Imagination has been warmed, and my Heart enflamed, by the Contemplation of that vast Scaene which is opening in the West: So that I am not much affected with Measures that appear to me wrong at present. We have nothing to do, but march intrepidly on. My Countrymen the Mastmen, with an hundred yoke of oxen in a String, dragging a Pine stick through Swamps and stumps, never stop for an ox, that stumbles and breaks a leg or his Neck. They drag the lame or the dead ox along, as if nothing had happened. They dont even stop to flogg a vicious ox who kicks or gores but rather Sperit up the rest of the Team, to force him into his Place, in order for his own Preservation.
